By the Court, Bronson, J.
The plaintiff’s attorney was not bound to accept the amended pleas without the affidavit required by the 23d rule. But he waived that objection by retaining the pleas. They should have been returned, or the defendants should in some other way have been informed that the pleas would not be regarded as sufficient without the necessary affidavit. The motion must be granted, but without costs, for the reason that the defendant’s papers are unnecessarily stuffed with the pleadings in the cause.
Motion granted.